 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TROY ALEXANDER SANDERS,                           No. 1:18-cv-01285-AWI-JLT (PC)
12                       Plaintiff,
13           v.                                         ORDER FINDING APPEAL NOT TAKEN IN
                                                        GOOD FAITH
14    GRIMES, et al.,
15                       Defendants.
16

17          Plaintiff, Troy Alexander Sanders, is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action which he filed pursuant to 42 U.S.C. § 1983. On July 12, 2019,

19   the action was dismissed on a finding it was barred by Heck v. Humphry, 512 U.S. 477 (1994).

20   (Docs. 17, 19.) Plaintiff appealed and the United States Court of Appeals for the Ninth Circuit

21   referred the matter to this Court for a determination, under Federal Rule of Appellate Procedure

22   24(a), whether the appeal is frivolous or taken in bad faith. (Docs. 21, 24.)

23          An appeal is taken in good faith if the appellant seeks review of any issue that is not

24   frivolous. Gardner v. Pogue, 558 F.2d 548, 550-51 (9th Cir. 1977) (citing Coppedge v. United

25   States, 369 U.S. 438, 445 (1962); see also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th

26   Cir. 2002) (if at least one issue or claim is non-frivolous, the appeal must proceed in forma

27   pauperis as a whole). A frivolous action is one “lacking [an] arguable basis in law or in fact.”

28   Franklin v. Murphy, 745 F.2d 1221, 1225 (9th Cir. 1984). “[T]o determine that an appeal is in
                                                       1
 1   good faith, a court need only find that a reasonable person could suppose that the appeal has some

 2   merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000).

 3          This action was dismissed because Plaintiff seeks release, but did not show that his

 4   conviction has been reversed, expunged, declared invalid, or called into question such to be

 5   allowed to proceed under § 1983 -- which is barred under Heck. Plaintiff’s notice of appeal does

 6   not state the basis for his appeal and nor does it state any basis to find that the findings and

 7   recommendations and order adopting were erroneous and the Court finds none. No basis for

 8   Plaintiff’s filing other than his mere disagreement with the ruling is discernable, which does not

 9   suffice to demonstrate good faith or merit.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      Pursuant to Fed. R. App. P. 24(a)(3)(A), the Court finds that the appeal was not

12                  taken in good faith; and

13          2.      Pursuant to Fed. R. App. P. 24(a)(4)(B), the Clerk of the Court shall serve this

14                  order on Plaintiff and the Court of Appeals for the Ninth Circuit.

15
     IT IS SO ORDERED.
16

17   Dated: August 23, 2019
                                                   SENIOR DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
